188 F.3d 228 (4th Cir. 1999)
NATIONAL ASSOCIATION OF STATE CREDIT UNION SUPERVISORS; STATE OF KANSAS, ex rel. John P. Smith, Administrator, Kansas State Department of Credit Unions; STATE OF NORTH CAROLINA, ex rel. George T. Mann, Administrator, Credit Union Division, North Carolina Department of Commerce, Plaintiffs-Appellants,andCREDIT UNION NATIONAL ASSOCIATION, INCORPORATED; CORPORATE CREDIT UNION OF  ARIZONA; GEORGIA CENTRAL CREDIT UNION; MISSOURI CREDIT UNION  LEAGUE; MISSOURI LEAGUE CORPORATE CREDIT UNION; VIRGINIA LEAGUE CORPORATEFEDERAL CREDIT UNION; COUNTY CATHOLIC CREDIT UNION; RONALD LA MASCUS; R. C. ROBERTSON; EARL J. OGOLIN, Plaintiffs,v.NATIONAL CREDIT UNION ADMINISTRATION, Defendant-Appellee.
No. 95-2905 (CA-95-263-A, CA-95-164-A)
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
Argued: October 30, 1996Decided: August 20, 1999

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria. Claude M. Hilton, Chief District Judge.
COUNSEL ARGUED: Stuart A. Raphael, HUNTON & WILLIAMS, McLean, Virginia, for Appellants. Thomas Mark Bondy, Appellate Staff, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Thomas J. Cawley, HUNTON & WILLIAMS, McLean, Virginia, for Appellants. Frank W. Hunger, Assistant Attorney General, Helen F. Fahey, United States Attorney, Douglas N. Letter, Appellate Staff, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before WIDENER, Circuit Judge, RUSSELL,* Senior Circuit Judge, and BULLOCK, Chief United States District Judge for the Middle District of North Carolina, sitting by designation.
OPINION
PER CURIAM:


1
The National Association of State Credit Union Supervisors and the States of Kansas and North Carolina at the relation of their administrators charged with regulating state-chartered credit unions in their respective States** (the States), appeal a decision of the district court of the Eastern District of Virginia denying their challenge to regulations promulgated by the National Credit Union Administration (the Administration) and granting its motion for summary judgment. The Final Rule, 59 Fed. Reg. 59,357 (Nov. 17, 1994), modifies 12 C.F.R. Part 704 which regulates, among other things, the governance, election procedures, field of membership, and admission of members of state-chartered corporate credit unions.


2
The States contended that the Administration exceeded its power granted by Congress by applying the regulation to state-chartered credit unions; and violated the Administrative Procedure Act by failing to justify its decision to preempt state law and regulations. The district court considered both claims and found that Congress provided the Administration with the power to issue the regulations at issue. The court also found that the regulations were rationally related to the agency's statutory purpose and that the Administration sufficiently articulated the reasons for the new regulations.


3
On appeal the States again contend that the final rule is invalid because it exceeds the power Congress granted to the Administration and because the Administration failed to justify its decision to preempt the regulatory authority of state supervisors over state-chartered corporate credit unions.


4
We are of opinion these claims are without merit and we affirm the judgment of the district court on the written opinion of Judge Hilton, Credit Union National Association, et al. v. National Credit Union Administration, Civil Action No. 95-164-A, and National Association of State Credit Union Supervisors, et al. v. National Credit Union Administration, 57 F.Supp.2d 294 (E.D. Va. 1995), which we adopt as our own.

AFFIRMED


Notes:


*
This case was argued before a panel consisting of Senior Judge Russell, Judge Widener and Judge Bullock. Senior Judge Russell, however, died prior to the time the decision was filed. The decision is filed by a quorum of the panel. 28 U.S.C. § 46(d).


**
National Association of Credit Union Supervisors is a nonprofit corporation whose members consist of the state officials charged with supervising credit unions created under state law. Administrators Smith and Mann, of Kansas and North Carolina respectively, are two such officials who are responsible for overseeing credit unions chartered under those States' laws.